IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

GARY PEARLMAN AND                       NOT FINAL UNTIL TIME EXPIRES TO
ELIZABETH BORGIA,                       FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Petitioners,
                                        CASE NO. 1D16-4872
v.

MICHAEL BORGIA,

      Respondent.

___________________________/

Opinion filed December 9, 2016.

Petition for Writ of Prohibition -- Original Jurisdiction.

Gary Pearlman and Elizabeth Borgia, pro se, Petitioners.

No appearance for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

ROBERTS, C.J., ROWE and WINSOR, JJ., CONCUR.